Citation Nr: 1812545	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee chondromalacia.

2.  Entitlement to a rating higher than 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1996, from August 2000 to January 2001, and from July 2001 to October 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied increased disability ratings in excess of 10 percent for right and left knee chondromalacia.  A claim for increased disability ratings for the right and left knee chondromalacia was received in July 2007.  During the pendency of the appeal, the Veteran moved and the agency of original jurisdiction (AOJ) is the RO in Winston-Salem, North Carolina. 

The appeal was previously remanded by the Board in December 2010 (to afford the Veteran with a Board hearing), May 2011 (to obtain additional VA treatment records and afford the Veteran a VA examination to assist in determining the severity of the bilateral knee disabilities), and January 2015 (to obtain additional VA treatment records and issue a supplemental statement of the case, which had not been issued following the development directed by the May 2011 Board remand instructions).  An April 2015 rating decision granted a separate 10 percent initial disability rating for left knee laxity and patellar subluxation effective June 24, 2011 (the date of the VA examination noting laxity).  In June 2016, the Board remanded this appeal to obtain an updated VA examination.  The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to December 2010 Board remand instructions, the Veteran testified at a personal hearing in Winston-Salem, North Carolina (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the December 2010 hearing is no longer employed by the Board.  In correspondence received in June 2016, through the representative, the Veteran indicated that she did not want an additional Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the Veteran's hearing testimony.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain, without evidence of limitation of flexion to less than 45 degrees or extension to more than 10 degrees.  Arthritis, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum are not present.

2.  For the entirety of the appeal period, the Veteran's left knee disability has been manifested by subjective complaints of pain, without evidence of limitation of flexion to less than 45 degrees or extension to more than 10 degrees.  Arthritis, ankylosis, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum are not present.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for chondromalacia of the right knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5014 (2017).

2.  The criteria for a rating higher than 10 percent for chondromalacia of the left knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5014 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2007, the Veteran filed a claim for ratings higher than 10 percent for her service-connected chondromalacia of the bilateral knees.  The Veteran's service-connected chondromalacia of the right and left knee have each been rated as 10 percent disabling as of July 1996.  The Board notes that the Veteran's service-connected laxity and patellar subluxation of the left knee has been separately rated as 10 percent disabling since June 2011, but the Veteran has not perfected an appeal following the issuance of the October 2016 statement of the case on this matter.  

General Legal Criteria for Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Bilateral Knees Criteria

Throughout the period in question, the Veteran's right and left knee chondromalacia have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is non-compensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or non-compensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating, and limitation of extension of the knee to 45 degrees warrants a 50 percent rating. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

Analysis

The Veteran's medical history includes a diagnosis of, and treatment for, service-connected chondromalacia of the bilateral knees throughout the period at issue.  VA treatment records show that in August 2007 the Veteran reported occasional knee pain, and an MRI of the knee revealed markedly prominent chondromalacia of patella, suprapatellar joint effusion, and minute radial tears.  In August 2008, the Veteran rated her knee pain as seven out of ten.  In December 2010, the Veteran reported knee discomfort when walking up steps and buckling of the knees.

At a March 2008 VA Examination, the Veteran was diagnosed with chondromalacia of the bilateral knees.  There was no deformity or instability.  The Veteran complained of giving way on the left knee, pain in both knees, stiffness and weakness in both knees, and locking episodes once a month in both knees.  The Veteran reported mild flare-ups of the right knee two times per month, lasting one to one and a half days, and causing a 40 percent limitation of motion.  The Veteran reported moderate flare-ups of the left knee two to three times per week, lasting one to two days, and causing a 40 percent limitation of motion.  

A physical examination revealed that the Veteran had an antalgic gait and crepitation, but had no callus formation or abnormal shoe wear.  The examiner did not observe mass, clicks or snaps, grinding, or instability.  The Veteran had subpatellar tenderness on the left.  The Veteran had extension and flexion from 0 to 100 degrees on the right knee and from 0 to 140 on the left knee, with no additional limitation on repetitive use.

At a June 2011 VA Examination, the Veteran reported increased pain and discomfort after exercising and limitations on a daily basis with walking up and down steps.  The Veteran reported severe flare-ups which caused weakness and subsequent loss of motion and lasted 1 to 2 days every 1 to 2 months.  She stated that during her flare-ups, she was not able to walk for a set period of time.  She also maintained that she experienced giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, occasional patella swelling, episodes of dislocation or subluxation less than once a year, locking episodes several times a week, effusions one time, redness, and tenderness.  

A physical examination revealed that the Veteran had an antalgic gait, crepitus, and accentuated guarding of bilateral knees.  The examiner did not observe mass, clicks or snaps, grinding, or instability.  The Veteran had subpatellar tenderness on the right and mildly increased laxity on the left.  The Veteran had extension and flexion from 0 to 130 degrees on the right knee and from 0 to 120 on the left knee.  The examiner found additional limitation on repetitive use due to pain, with flexion limited to 120 degrees on the right knee and flexion limited to 105 degrees on the left knee. 

Pursuant to a Board remand, the Veteran was afforded a VA examination in August 2016.  The Veteran reported right knee flare-ups that she described as swelling and increased pain after standing for over 20 to 30 minutes and walking for more than 20 to 30 minutes.  She reported left knee flare-ups that she described as swelling, increased pain, and stiffness after 20 minutes of walking and standing.  Her muscles tightened or gave way, and her left knee gave out during walking.  The Veteran also stated that when swelling occurred, she had to rest for 3 to 5 days, and her knees could not fully bend.  When they did bend a little, they would hurt, especially the left knee.    

For both the right and left knee, the examiner found full flexion and extension, from 0 to 140 degrees.  There was pain with weight bearing, but no evidence of localized tenderness or pain on palpation or crepitus.  Pain was noted with flexion and caused functional loss.  The examiner noted no additional loss of function or range of motion after repetitive use.  However, the examiner did find that pain, fatigue, and lack of endurance significantly limit functional ability.  The examiner was unable to describe this in terms of range of motion.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain, fatigue, and lack of endurance significantly limit functional ability with flare-ups.  The examiner also noted that disturbance of locomotion is also a contributing factor of disability.   The examiner found no ankylosis, joint instability, or reduction in muscle strength.  There was no history of recurrent effusion.  While the examiner noted a left meniscal tear, it was small and was not found to be associated with frequent episodes of locking, pain, and effusion.  The Veteran reported occasionally using a brace on her knee.

Throughout the period on appeal, the Veteran has reported flare-ups which exacerbate her bilateral knee symptoms.  In March 2008, the Veteran reported weekly to monthly flare-ups of both knees which caused a 40 percent limitation of motion.  In June 2011, the Veteran reported routine flare-ups which caused weakness and subsequent loss of motion, and she was not able to walk for a set period of time during the flare-ups.  In August 2016, the Veteran reported flare-ups which cause pain, fatigue, and lack of endurance, and significantly limited functional ability.  She experienced swelling, increased pain, and stiffness after 20 to 30 minutes of walking or standing.  The Veteran is competent to report her observable knee symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the above-noted evidence, and in consideration of this functional impairment and the holdings of DeLuca, the Board finds that, resolving all doubt in the Veteran's favor, the Veteran's flare-ups approximate limitation of flexion to 45 degrees but no less than 30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 38 C.F.R. § 4.71a, DC 5003.

The Board finds that a rating in excess of 10 percent is not warranted for service-connected chondromalacia of the bilateral knees.  With regard to limitation of motion, there is no lay or medical evidence that the Veteran's knee pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively, even during periods of flare-ups.  It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met. Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a higher rating under Diagnostic Code 5260 or 5261. 

As noted above, the Veteran's laxity and patellar subluxation of the left knee have been separately rated under Diagnostic Code 5003-5257.  As there is no evidence of recurrent subluxation or lateral instability of the right knee, evaluation of the right knees under Diagnostic Code 5257 is not warranted.  With regard to dislocated semilunar cartilage, the Board notes that the August 2016 VA Examination revealed a small meniscal tear in the left knee.  However, the meniscal tear was not associated with frequent episodes of locking, pain, and effusion into the joint.  Therefore, a separate 20 percent rating is not warranted for dislocation of the left semilunar cartilage under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).  Moreover, the right and left knees are not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule.

As there is no evidence of ankylosis, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the bilateral knees under Diagnostic Code 5256, 5259, 5262, or 5263, respectively, is not warranted.

The Board finds that the Veteran's symptomatology for her right and left knee disabilities has been stable throughout the appeal period.  Therefore, assigning staged ratings for such under Fenderson is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against the claims and therefore, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claims of entitlement to a rating in excess of 10 percent for the Veteran's left knee and right knee disabilities are denied.


ORDER

A rating in excess of 10 percent for service-connected chondromalacia of the right knee is denied.

A rating in excess of 10 percent for service-connected chondromalacia of the left knee is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


